 

Exhibit 10.2

 

FIFTH AMENDMENT
TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P. (this “Amendment”),
effective as of June 2, 2018 (the “Effective Date”), is hereby entered into on
July 19, 2018 by GLOBAL NET LEASE, INC., a Maryland corporation, as general
partner (the “General Partner”) of GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.,
a Maryland limited partnership (the “Partnership”), for itself and on behalf of
any limited partners of the Partnership.

 

WHEREAS, the Second Amended and Restated Agreement of Limited Partnership of the
Partnership was entered into on June 2, 2015 (as now or hereafter amended,
restated, modified, supplemented or replaced, the “Partnership Agreement”);

 

WHEREAS, Section 4.02(a) of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes, or one or more series of any such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers, preferences and duties, including rights, powers, preferences an duties
senior and superior to the then-outstanding Partnership Units as shall be
determined by the General Partner, in its sole and absolute discretion without
the approval of any Limited Partner or other Person;

 

WHEREAS, concurrent with entering into this Amendment, the General Partner will
enter into the 2018 Advisor Multi-Year Outperformance Agreement (the “2018 OPP
Agreement”) pursuant to which it will grant an award of LTIP Units to the Global
Net Lease Advisors, LLC (the “Advisor”) with terms that are different from the
terms of the LTIP Units granted to the Advisor as an award pursuant to the 2015
Advisor Multi-Year Outperformance Agreement (the “2015 OPP Agreement”);

 

WHEREAS, the Compensation Committee of the Board of Directors of the General
Partner (the “Committee”) has determined that no LTIP Units issued pursuant to
the 2015 OPP Agreement have been earned as of any Valuation Date (as defined in
the 2015 OPP Agreement) and, therefore, all of those LTIP Units, representing
all issued and outstanding LTIP Units prior to the time of such determination,
will be forfeited automatically pursuant to the terms of the 2015 OPP Agreement
and the Partnership Agreement immediately after the LTIP Units granted as an
award pursuant to the 2018 OPP Agreement are issued;

 

WHEREAS, the award under the 2018 OPP Agreement consists of the issuance,
effective as of June 2, 2018 (the Final Valuation Date (as defined in the 2015
OPP Agreement)), to the Advisor of 2,554,930 LTIP Units, which will be subject
to vesting and forfeiture as provided in the 2018 OPP Agreement based on
performance during the three-year period commencing on June 2, 2018, which was
also the end of the period during which LTIP Units granted under the 2015 OPP
Agreement ceased to be entitled to, and receive, distributions pursuant to
Section 5.02(a)(i) of the Partnership Agreement;

 



 

 

 

WHEREAS, on the date of this Agreement, the Committee has authorized the
Partnership to distribute to the Advisor an amount, with respect to each LTIP
Unit issued pursuant to the 2018 OPP Agreement, equal to the Concurrent LTIP
Distribution that would have been payable concurrently with the distributions
per OP Unit paid to the holders of OP Units pursuant to Section 5.02(a)(i) of
the Partnership Agreement for Partnership Record Dates after June 2, 2018 but
prior to the date of this Agreement;

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Section 4.02(a) and Article 14 of the Partnership Agreement, and as authorized
by the Committee, which has been delegated certain power and authority of the
Board of Directors of the General Partner, the General Partner desires to amend
the Partnership Agreement to (i) set forth the designations, rights, powers,
preferences and duties and other terms of the LTIP Units to be granted as an
award pursuant to the 2018 OPP Agreement, (ii) issue the LTIP Units so granted
by the General Partner to the Advisor and (iii) amend and restate Schedule A of
the Partnership Agreement to accurately reflect the forfeiture of LTIP Units
issued pursuant to the 2015 OPP Agreement and the issuance of LTIP Units
pursuant to the 2018 OPP Agreement.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

 

1.         Article 1 of the Partnership Agreement is hereby revised by adding
the following new defined terms:

 

““2018 OPP Agreement” means the 2018 Advisor Multi-Year Outperformance Agreement
by and among the General Partner, the Partnership and Global Net Lease Advisors,
LLC, dated as of July 17, 2018, as amended from time to time.”

 

““Catch-Up Distributions” has the meaning set forth in Section 5.02(a)(ii).”

 

““Determination Date” has the meaning set forth in the 2018 OPP Agreement.”

 

““Determination Period” has the meaning set forth in Section 5.02(a)(ii).”

 

““Determination Period LTIP Distributions” has the meaning set forth in Section
5.02(a)(ii).”

 

““Effective Date” has the meaning set forth in the 2018 OPP Agreement.”

 

2.         Article 1 of the Partnership Agreement is hereby revised by replacing
the following defined terms in their entirety with the following new defined
terms:

 

““LTIP Award” means each or any, as the context requires, award of LTIP Units
pursuant to an OPP Agreement or otherwise having the economic rights and
entitlements and such other rights and entitlements, and subject to the vesting,
forfeiture and additional restrictions on transfer, as set forth in the
applicable OPP Agreement, including any amendments thereto.”

 



 

 

 

““LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section
5.01(c)(v) and Article XIII hereof and elsewhere in this Agreement in respect of
holders of LTIP Units. The allocation of LTIP Units among the Partners shall be
set forth on Schedule A, as the same may be amended from time to time.”

 

“OPP Agreement” means any outperformance award agreement entered into by and
among the General Partner, the Partnership and any grantee thereunder,
including, without limitation the 2018 OPP Agreement.”

 

3.         Section 5.01(a)(iii) of the Partnership Agreement is hereby revised
by inserting the word “Vested” immediately prior to the second instance of the
term “LTIP Unit.”

 

4.         Section 5.01(c)(v) of the Partnership Agreement is hereby amended by
inserting “, Section 5.01(c)(iii)” immediately following the reference to
“Section 5.01(c)(ii)” therein.

 

5.         Section 5.02(a)(ii) of the Partnership Agreement is hereby revised by
replacing it in its entirety with the following new Section 5.02(a)(ii):

 

“(ii) second, if such Partnership Record Date is on or following the LTIP Unit
Distribution Participation Date, 100% to the LTIP Unitholders pro rata until
such time as the LTIP Unitholders have received distributions per Vested LTIP
Unit pursuant to this Section 5.02(a)(ii) equal to the difference of (A) the
cumulative distributions paid on an OP Unit, that was issued and outstanding as
of the Effective Date, with a Partnership Record Date after the Effective Date
and before the LTIP Unit Distribution Participation Date, and adjusted as
necessary to reflect any Adjustment Events that occurred during that period
prior to the Distribution Participation Date, minus (B) the aggregate Concurrent
LTIP Distributions paid with respect to the Vested LTIP Unit (such
distributions, the “Catch-Up Distributions”); provided that, because the number
of Vested LTIP Units outstanding as of the LTIP Unit Distribution Participation
Date will not be determinable until the Determination Date, the Partnership
will, promptly after the Determination Date, distribute the Catch-Up
Distributions, and the amount distributable with respect to Vested LTIP Units
pursuant to Section 5.02(a)(iii) for distributions with a Partnership Record
Date during the period from the LTIP Unit Distribution Participation Date up to
and including the Determination Date (the “Determination Period,” and such
distributions, the “Determination Period LTIP Distributions”)) ; provided
further, that an LTIP Unitholder’s right to Catch-Up Distributions and
Determination Period LTIP Distributions shall not prohibit the Partnership from
making distributions pursuant to Section 5.02(a)(iii) with respect to OP Units
or Class B Units prior to the time the Partnership makes any Catch-Up
Distributions or Determination Period LTIP Distributions so long as any such
distributions to holders of OP Units or Class B Units pursuant to Section
5.02(a)(iii) do not prevent the Partnership from making Catch-Up Distributions
and Determination Period LTIP Distributions in full promptly after the
Determination Date; and”

 



 

 

 

6.         Section 5.02(a)(iii) of the Partnership Agreement is hereby revised
by inserting “subject to Section 5.02(a)(ii),” immediately after “thereafter,”.

 

7.         Article XIII of the Partnership Agreement is hereby revised by
replacing each reference to “Section 5.01(c)(iv)” throughout Article XIII with a
reference to “Section 5.01(c)(v)”.

 

8.         Article XIII of the Partnership Agreement is hereby revised by
replacing each reference to “Section 18.01” throughout Article XIII with a
reference to “Section 14.01”.

 

9.         Schedule A of the Partnership Agreement is hereby amended and
restated in its entirety in the form attached hereto as Schedule A.

 

10.       The foregoing recitals are incorporated in and are made a part of this
Amendment.

 

11.       Except as specifically defined herein, all capitalized terms shall
have the definitions provided in the Partnership Agreement. This Amendment has
been authorized by the General Partner pursuant to Article 14 of the Partnership
Agreement and does not require execution by any Limited Partner or any other
Person.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 



  GENERAL PARTNER:               GLOBAL NET LEASE, INC.                        
By: /s/ James L. Nelson       Name:    James L. Nelson       Title:      Chief
Executive Officer  

 

 

[Signature Page to Fifth Amendment to Second Amended and Restated Agreement of
Limited Partnership]

 

 

 

SCHEDULE A


(As of June 19, 2018)

 

 

Partner

Type of Interest

Type of
Units

Number of
Partnership
Units

Percentage Interest

 

Global Net Lease, Inc.

 

Address:

405 Park Avenue

New York, New York 10022 

General Partner
Interest OP Units 22,222 0.03% Limited Partner
Interest OP Units 67,284,393 96.31% Limited Partner
Interest Series A Preferred Units 5,413,665 N/A

 

Global Net Lease Advisors, LLC

 

Address:

405 Park Avenue

New York, New York 10022




 

Limited Partner
Interest

 

LTIP Units

 

2,554,930

 

3.66%




   

 

 

 

 

TOTALS     69,861,545 100%



 



 

 

